Citation Nr: 1232777	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial fibrillation, claimed as a heart condition.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968 and from January 1991 to April 1991.  He also has unverified periods of Reserve duty. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the medical treatment of his heart disability.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a heart disability causally related to his first period of active service from 1966 to 1968 or to any Reserve service. 

3.  Clear and unmistakable evidence of record establishes that a heart disability preexisted the Veteran's second period of active service (which began in 1991), and was not chronically aggravated by active service. 



CONCLUSIONS OF LAW

1.  A heart disability was not incurred in, or aggravated by, the Veteran's active service prior to 1991.  38 U.S.C.A. §§ 101, 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Preexisting heart disability of paroxysmal atrial fibrillation was not aggravated by the Veteran's active service from 1991.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in March 2007, VA informed him of what evidence was required to substantiate the claim of entitlement to service connection for a heart disability and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the statements of the Veteran and others in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

The Board has considered whether a VA examination is warranted but finds that it is not.  As is discussed in further detail below, the Board finds that the Veteran had a preexisting heart disability prior to his second period of active service in 1991.  The Veteran's second period of active service was 2 1/2 months, during which he was evaluated for a heart disability.  The claims file includes STRs from this service, as well as medical opinions on the Veteran's condition one month after separation.  The Board finds that there is sufficient evidence of record to decide the Veteran's claim.  A VA examination more than 20 years after the Veteran's separation would not be able to determine the extent of the Veteran's heart disability when he separated from service in 1991.  As the Veteran was examined contemporaneous to his service, and immediately after service, the Board finds that there is adequate evidence upon which to adjudicate the Veteran's claim.  An examination now would be fruitless as it simply would not be able to determine the extent of the Veteran's heart disability in April 1991 as compared to his heart disability in January 1991.  

In addition, the Board finds that a clinical opinion is not warranted, as the claims file contains clinical opinions more contemporaneous to the Veteran's service in 1991 which the Board finds are sufficient to adjudicate the Veteran's claim.  There are no clinical opinions of record which indicate that the Veteran's heart disability was aggravated by active service.  

Finally, the Board notes that there is no competent credible evidence that the Veteran's current heart disability may be causally related to active service from 1966 to 1968.  (The evidence reflects that the Veteran's heart disability first manifested in approximately 1976, approximately 8 years after separation from service.)  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2011).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) (West 2002). 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the Veteran had active military service from September 1966 to September 1968 and from January 1991 to April 1991.  

An August 1968 report of medical examination for separation purposes reflects that the Veteran's heart was normal upon clinical evaluation.  The Veteran's August 1968 report of medical history for separation purposes reflects that he denied ever having had palpitation or pounding heart.  The Veteran reported that he was in excellent health.  A September 1968 DA Form 3082-R reflects that the Veteran reported that there had been no change in his medical condition since his separation examination.  The Veteran's STRs from his first period of active service are negative for any complaints of, or treatment, for palpitations or speeding heart rate.  

The claims file also includes STRs from the Veteran's Reserve service.  In a report of medical history completed in September 1978, the Veteran indicated that he had, or had had, palpitation or pounding heart.  He additionally noted that he had been a patient in a hospital for "heart speed up."  Clinical examination at that time revealed the heart was normal.  An August 1982 report of medical history for Reserve quadrennial purposes reflects that the Veteran had heart trouble.  He wrote that he "had a problem with my heart speeding up."  The physician's summary and elaboration note reflects that the Veteran had an episode of tachycardia in the past from exertion.  

A June 1986 report of medical history for Reserve quadrennial purposes reflects that the Veteran reported having had heart trouble and palpitation or pounding heart.  The physician's summary and elaboration note reflects that the Veteran had had an episode of tachycardia in the past from exertion with no complications.  

A June 1987 report of medical history for an "over 40" physical examination report reflects that the Veteran had heart trouble and palpitation or pounding heart.  He wrote that he had been a patient at Corning Hospital for his heart "speeding up".  The physician's summary and elaboration note reflects that in approximately 1976 the Veteran had been an inpatient for three days for observation due to some cardiac heart palpations and tachycardia, with no significant finding.  On clinical evaluation at that time, the heart was noted to be normal.  

A January 1990 report of medical examination includes a notation that a letter from a physician, V.L.D., M.D., "establishes" that the Veteran had a normal coronary arteriogram in March 1988 and had had an episode of paroxysmal atrial fibrillation in February 1989 and was "now maintained on chronic antidysrhythmic therapy with Isoptin.  This notation by a physician is dated April 21, 1990.  A summary of defects and diagnoses reflects "paroxysmal atrial fibrillation, currently maintained on Isoptin.  Prophylaxis - no evidence of interfering with duty."  

A March 19, 1991 report of medical history for demobilization purposes reflects that the Veteran reported palpation or pounding heart.  He also noted that he was on the medication Isoptin for regulation of his heart.  The physician's elaboration and summary note reflects that the Veteran had palpitations 1 1/2 to two years earlier and was hospitalized and on medication.  It was noted that he was on Isoptin 250 mg and that his heart condition was controlled and there was "no pain, pressure now." 

A March 20, 1991 STR reflects that the Veteran had a past history significant for paroxysmal atrial fibrillation.  It was further noted that he was in his "usual state of health" when an EKG was performed for out-processing.  The EKG showed atrial fibrillation.  The record further reflects that the Veteran reported that he had a history of atrial fibrillation since 1976.  He also reported a second episode of atrial fibrillation in 1989 when he was started on Quinidine and Verapamil (Isoptin).  He reported that since discontinuing his Quinidine he has had intermittent episodes of heart palpitations.  "This morning his heart began palpating and it became irregular.  He has no other complaints of chest pain or syncope."  The record further reflects that the Veteran was admitted to the medical facility, placed on telemetry, and given Quinidine.  The following morning, the Veteran was noted to be in normal sinus rhythm, and was discharged.  It was recommended that he be discharged from service pursuant to Army regulation.

Correspondence, dated May 2, 1991, from Dr. V.L.D. is of record.  It states, in part, as follows:

[The Veteran] has been under my cardiology care for several years.  In brief summary he is a 43-year-old man with a past history notable for hypercholesterolemia and paroxysmal atrial fibrillation.  Evaluation has previously included coronary arteriography which was normal, left ventricular angiography which was normal, and recent Holter monitoring.  Recent Holter monitoring was performed noting a recent episode of paroxysmal atrial fibrillation for which medical therapy was prescribed.  He currently takes Isoptin SR 240 mg. q.d. and Quinaglute 325 mg. t.i.d.  Holter monitoring on this regimen displays normal sinus rhythm devoid of ectopy.  . . .   Noting his excellent exercise capacity and lack of additional medical problems, I envision the need for no cardiovascular restrictions in his activity.  I feel he may assume the activities of an average healthy man his age without undue cardiovascular risk.  
 
The claims file also includes correspondence dated May 9, 1991, from Dr. R.S.  It states, in pertinent part, as follows:

[The Veteran] has been under my care for the past several years.  Essentially, he is a 43-year-old white male who has a past history of paroxysmal atrial fibrillation.  He has undergone an extensive cardiovascular analysis, including angiography, which was normal, as are repeated Holter monitorings.  Prior Holter's had revealed atrial fibrillation, which was controlled well with Isoptin SR 240 mg. po q.d. and Quiniglute 325 mg. po t.i.d.   . . . It has been noticed that he has exceptional exercise capacity and no other medical problems.  He has been seen in consultation by Dr. L.D., cardiologist, who has ordered absolutely no restrictions on any of his activities.   . . . It is my medical opinion that [the Veteran] needs to have no restriction on any physical activities, and is capable of performing at a level equivalent to any healthy 43-year-old male.  I see no reason for any profile and/or early separation from the armed forces. 

A May 18, 1991 Army memorandum by First Lieutenant G.F. reflects that the Veteran had taken the Army Physical Fitness Test (APFT) and scored a 285.  The Board notes that the total possible score on the APFT is 300; thus, the Veteran scored a 95 percent of optimum physical fitness.

A July 1994 report of medical history reflects that the Veteran reported hospitalization at St. J.'s Hospital in Elmira for palpations on approximately two to three occasions.  The physician's summary and elaboration note reflects that the Veteran has had a chronic problem with palpitations "all his life" and was evaluated when his condition increased in intensity.  The report of medical examination notes that he was qualified for retention. 

The Board has considered whether the Veteran should be entitled to the presumption of soundness because the claims file does not include a report of physical examination contemporaneous to his active service entrance in January 1991, but finds that he is not.  

As noted above, a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  In order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

First, the Board finds that there is clear and unmistakable evidence that the Veteran's heart disability preexisted service.  This is shown by the numerous medical records noted above which reflect he was under the medical care and receiving medication to treat his heart prior to 1991.  Second, the Board finds that there is clear and unmistakable evidence that the Veteran's heart disability was not chronically aggravated by service.  Although the Veteran's atrial fibrillation was noted on a routine out-processing EKG, there is no evidence that his active service chronically aggravated the Veteran's preexisting disability.  As noted above, medical professionals opined in 1991, after the Veteran's separation from service, that the Veteran had exceptional exercise capacity, no restrictions on any physical activities, no ectopic activity on Holter testing post service after medical therapy, and no reason for any medical profile in service.   

While the Veteran avers that prior to his activation in 1991, he did not need medication and was not symptomatic, the Board finds that the Veteran is less than credible with regard to his treatment.  The clinical evidence of record reflects that he had been on medication prior to service in 1991 to control his symptoms.  As noted above, the January 1990 report of medical examination references a physician's letter that reflects that the Veteran's heart disability was "currently maintained on isoptin".  In addition, the March 20, 1991 STR reflects that the Veteran reported that he had had been started on Quinidine and Verapamil (Isoptin) after an episode of atrial fibrillation in 1989.  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Board acknowledges that the Veteran was given medication in service; however, the record also reflects that he was on medication prior to service, and since discontinuing his Quinidine he had had intermittent episodes of heart palpitations, to include one such episode in service, for which his medication was resumed.  Thus, the record reflects that the Veteran's one-time palpitations in service were due to his discontinuation of medicine for a preexisting heart disability, a medication that had been prescribed prior to service.  As noted in the two clinical opinions, the Veteran's health, post service in 1991, did not require any physical activity restrictions and he was capable of performing at a level equivalent to any healthy 43 year old male.  

In addition, the evidence of record does not reflect that the Veteran's heart disability is related to his first period of service from 1966 to 1968.  The evidence reflects that the onset of the Veteran's atrial fibrillation was in 1976, approximately eight years after separation from service.  (See June 1987 report of medical history.)  The Veteran has not averred, and the evidence does not reflect, that the Veteran had symptoms or onset from 1966 to 1968.  To the contrary, the Veteran has asserted that his heart disability was "brought on by stress of military duties during [his] activation fro Operation Desert Storm [ in 1991]."  (See VA Form 21-526, received in December 2006.)

The Board has considered the lay statements of record but finds that they are not probative as to whether the Veteran's preexisting heart disability was aggravated in service.  The lay statements, other than the Veteran's, do not reflect knowledge that the Veteran's heart disability began in 1976, more than seven years after his first period of active service, and more than 14 years prior to his second period of active service.  They do not reflect knowledge that the Veteran had been on medication prior to his second period of active service.  They do not reflect knowledge that the Veteran's physicians in 1991 found him to not be in need any restrictions of activities, and that he could remain in the service with no medical profile.  

In addition, three of the statements are by the Veteran's family members, which may be motivated by personal financial interest or bias in this matter.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  Finally, the individuals who have provided lay statements have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis, causation, or extent of the Veteran's heart disability.  As such, their opinions do not constitute competent medical evidence and lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
In sum, there has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's heart disability was causally related to his first period of active service.  Clear and unmistakable evidence of record establishes that a heart disability preexisted the Veteran's second period of active service and was not chronically aggravated by such active service.  Based on the foregoing, service connection for a heart disability is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for paroxysmal atrial fibrillation, claimed as a heart condition, is denied.


REMAND

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

Evidence of record reflects that audiometric testing revealed pure tone thresholds, in decibels, which reflected some degree of hearing loss, per Hensley, in the right ear in September 1978 and August 1982, and in the left ear in June 1986, January 1990, and March 1991.

The Veteran's March 1991 reference audiogram reflects that the Veteran was routinely exposed to noise and that triple flange ear plugs had been issued to the Veteran.  Audiometric test results also reveal that the Veteran's hearing was normal after separation from active duty and when examined in 1994 on a Reserve physical.  

While in service, the Veteran denied having had any hearing loss, and the STRs are negative for any complaints of tinnitus.

A June 2005 private clinical record reflects that pure tone thresholds, in decibels, met the criteria for bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  

Private correspondence from Dr. H.S. dated in June 2005 reflects that the Veteran had a history of loud tinnitus in both ears which has been associated with hearing loss.  It was noted that he "has been on various medications with no improvement."  

The Board notes that in providing VA authorization to obtain records, the Veteran submitted authorization for VA to obtain records from 2005 to present.  Because the June 2005 record reflects that the Veteran had been a patient of Dr. D.K., had a history of tinnitus, and had been on various medications, it appears that the Veteran may have had treatment prior to June 2005; thus, the Board finds that the Veteran should be requested to provide such records, if any. 

A July 2007 VA clinical record reflects that the Veteran presented for "evaluation of 2 years of progressive tinnitus and bilateral hearing loss."

While the Veteran has stated that he has not had any occupation, other than military service, with exposure to traumatic noise, the Board finds that this is less than credible.  The Veteran's September 1966 induction examination reflects that his usual occupation was a laborer in a factory.  The evidence also reflects that after his separation from service in 1968, the Veteran was employed as a Deputy Sheriff, with initial training of 40 hours on the firing range.  He was training and/or employed as a deputy sheriff or police office from approximately 1971 through 1991.  

Based on the foregoing, the Board finds that that a VA examination and opinion as to whether the Veteran has a current hearing loss disability and/or tinnitus causally related to active service, with consideration of the above noted evidence, may be useful to the Board in adjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all medical treatment facilities in which he was treated for tinnitus and/or hearing loss prior to June 2005, to include medication for tinnitus.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, not already associated with the claims file.

2.  The Veteran should be afforded a VA examination on the issue of etiology of his hearing loss and tinnitus.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has any current hearing loss disability and/or tinnitus causally related to active service.  

The VA examiner(s) is/are advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner(s) is/are requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner(s) should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.  The examiner should consider the audiology test results noted in the STRs, and all other audiology test results of record.  The examiner should also consider the Veteran's civilian occupation as a factory worker prior to service, and as a deputy sheriff or police officer for approximately two decades, with firing range training, as well as his contention that he worked on the firing range while in the Reserves.  In providing an opinion as to the etiology of tinnitus, the examiner should consider the Veteran's hearing loss, as well as his long term use of medication for his heart disability. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).  

2.  Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


